UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6489



DAVID HARRISON,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(CA-03-1423-8-26BI)


Submitted:   July 21, 2004                 Decided:   August 19, 2004


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Harrison, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Melody Jane Brown, OFFICE OF THE ATTORNEY GENERAL
OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Harrison seeks to appeal the district court’s order

accepting the report and recommendation of a magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir 2001).          We have independently

reviewed the record and conclude that Harrison has not made the

requisite    showing.    Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED




                                - 2 -